DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings have a line and shading quality that is too dark distinguish between different features and too dark to be reproduced.  Refer to 37 CFR 1.84(I).  See Figures 8A, 8B, 26A, and 26B. 
The drawings are objected to because reference number 210 in Figure 17 should be changed to reference number 250.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second inlet structured to be fluidly coupled to an exhaust gas recirculation system, the third inlet structured to be fluidly coupled to a fuel line, and the fuel line must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Figures 4, 5A, and 5B depict the intake manifold but do not identify the second and third inlets or the fuel line.  Figure 17 depicts an EGR valve [322] but only shows the connection of the EGR system to the intake system schematically.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it describes an exhaust manifold whereas the independent claim is drawn to an intake manifold.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 34-42 are drawn to particulars of the exhaust manifold (detailed in the specification pertaining to Figures 1-2C) whereas independent claim 33 is drawn to an intake manifold (detailed in the specification pertaining to Figures 4-5B).  The specification never describes the exhaust manifold configurations recited in claims 34-42 being applicable to the intake manifold of claim 33.  The specification describes and the Figures depict entirely different structures for the two manifolds.  Claims 34-42 are not enabled.  The specification repeatedly refers to parts of the exhaust manifold with the term “exhaust intake” instead of simply using “exhaust,” possibly leading to the error.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35 and 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 35, the claim is indefinite for referencing exhaust gas flow.  It is unclear how exhaust gas can flow through the intake manifold.
Regarding claim 40, the claim is indefinite for referencing an exhaust intake manifold axis.  It is unclear how the intake manifold passage can have an exhaust intake manifold axis. 

Allowable Subject Matter
Claim 33 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 33, the combination including the intake manifold passage shaped so as to cause at least two reversals in flow direction of each of the intake air, the exhaust gas recirculation gas, and the fuel through the intake manifold passage so as to improve mixing of each of the intake air, the exhaust gas recirculation gas, and the fuel in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  The closest prior art is Luehrsen et al. (US 2016/0222929 A1; hereinafter Luehrsen).  Luehrsen discloses an intake manifold [46], comprising: a first inlet (see [144]) structured to be fluidly coupled to a turbocharger [162, 164] so as to receive pressurized intake air (from compressor [162]) from the turbocharger [162, 164]; a second inlet (see outlet of HP-EGR conduit [84] into intake manifold [46]) structured to be fluidly coupled to an exhaust gas recirculation system [84] so as to receive exhaust gas recirculation gas from the exhaust gas recirculation system [84]; a third inlet (see outlet of PCV conduit [78] and/or outlet of fuel vapor purge conduit [76]) structured to be fluidly coupled to a fuel line [78 and/or 76] so as to receive fuel from the fuel line [78 and/or 76]; a plurality (see paragraph 0026; “plurality of cylinders”) of outlets (see intake ports adjacent intake valves [52]) structured to be fluidly coupled to an engine [10]; and an intake manifold passage (see [46]) extending between each of the first (see [144]), second (see outlet of HP-EGR conduit [84] into intake manifold [46]), and third inlets (see outlet of PCV conduit [78] and/or outlet of fuel vapor purge conduit [76]), and the plurality of outlets (see intake ports adjacent intake valves [52]) (paragraphs 0026, 0028-0029, 0036, 0051-0052, 0056-0057, and Figure 1B).  However, Luehrsen does not disclose the intake manifold passage being shaped so as to cause at least two reversals in flow direction of each of the intake air, the exhaust gas recirculation gas, and the fuel through the intake manifold passage so as to improve mixing of each of the intake air, the exhaust gas recirculation gas, and the fuel.  The examiner also directs attention to Liang et al. (CN 212716902 U using machine translation; hereinafter Liang).  Liang discloses an intake manifold [1], comprising: a first inlet [1-1] structured to receive intake air; a second inlet [1-5] structured to be fluidly coupled to an exhaust gas recirculation system [11] so as to receive exhaust gas recirculation gas from the exhaust gas recirculation system [11]; a third inlet (see connection of PCV tube [10] to the intake manifold [1] in Figures 1 and 3; also see PCV tube connection port (near [1-2]) in Figure 6) structured to be fluidly coupled to a fuel line [10] so as to receive fuel from the fuel line [10]; a plurality (four) of outlets (see outlets of channels [1-3]) structured to be fluidly coupled to an engine (Figure 1); and an intake manifold passage [1-2, 1-3] extending between each of the first [1-1], second [1-5], and third inlets (see connection of PCV tube [10] to the intake manifold [1] in Figures 1 and 3; also see PCV tube connection port (near [1-2]) in Figure 6), and the plurality of outlets (see outlets of channels [1-3]), the intake manifold passage [1-2, 1-3] shaped so as to cause at least two reversals in flow direction of each of the intake air, the exhaust gas recirculation gas, and the fuel through the intake manifold passage [1-2, 1-3] so as to improve mixing of each of the intake air, the exhaust gas recirculation gas, and the fuel (pages 2-3 and Figures 1-3 and 6).  Although it would have been obvious to modify Liang’s gasoline engine to a turbocharged diesel engine (see Luehrsen, for example, which discloses directing EGR and PCV into either a gasoline engine (Figure 1A) or a turbocharged diesel engine (Figure 1B)), Liang does NOT qualify as prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Klimstra (WO 90/15923 A1) which discloses an intake manifold with an intake manifold passage shaped so as to cause at least two reversals in flow direction and  Mitani (US 4,823,759) which discloses an intake manifold with first, second, and third inlets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746